Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A1 and B1 (figures 5 and 8), including claims 1-12, in the reply filed on 12/04/2020 is acknowledged.  
Claims 5-7 and 11-12 are withdrawn from consideration as being directed to a non-elected species (figure 15). Therefore, claims 1-4 and 8-10 are pending for examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru et al. (WO 2016 208199) in view of Son et al. (US 2008/0044761); further in view of Kim et al. (US 2017/0104182).
Regarding claim 1, Masaru et al. (figure 7) discloses a display apparatus comprising: 
a first substrate (101); 
a second substrate (201); 
an electrooptic layer (300) between a first surface of the first substrate and a second surface of the second substrate; and 
a display area including a plurality of pixels and made of the first substrate, the second substrate and the electrooptic layer, 
wherein the second substrate includes: 
a color filter (202) arranged in a visible-light transmitting portion of each pixel of the plurality of pixels in the display area in a plan view; and 
a first light blocking film (BM) and arranged between pixels of the plurality of pixels in the display area in a plan view, and the electrooptic layer is arranged in a region overlapping the first light blocking film in a plan view, and has a polymer wall connecting the first surface of the first substrate and the second surface of the second substrate.
Masaru et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Masaru et al. is silent regarding a first substrate having flexibility; a second substrate having flexibility; a first light blocking film (BM) having an ultraviolet-light transmitting property.  
Son et al. (figures 6-14) teaches a first light blocking film (BM) having an ultraviolet-light transmitting property (170, 172; see at least paragraph 0084).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the black matrix as taught by Son et al. in order to simplify the manufacturing process. 
Kim et al. (figure 2) teaches a first substrate having flexibility; a second substrate having flexibility (110 and 305; see at least paragraphs 0052 and 0072).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrates as taught by Kim et al. in order to achieve flexible display devices. 
Regarding claim 2, Kim et al. (figure 2) teaches wherein the second substrate includes a first color filter having an ultraviolet-light blocking property as the color filter (see at least paragraph 0070).
Regarding claim 3, Masaru et al. as modified by Son et al. 
Regarding claim 4, Masaru et al. as modified by Son et al. and Kim et al. (figure 2) teaches wherein the second substrate includes a region where the first light blocking film and the first color filter do not overlap each other and a region where the first light blocking film and the first color filter overlap each other in the region between the pixels in the plan view, and a length of the polymer wall in a first direction inside the display area is within a length of the first light blocking film in the first direction
Regarding claim 8, Masaru et al. (figure 7) discloses wherein the electrooptic layer is a liquid crystal layer containing monomer-added liquid crystal, and a normalized transmittance of the first light blocking film at a monomer absorbing wavelength of the monomer-added liquid crystal is larger than a normalized transmittance of the color filter.
The limitation, “a normalized transmittance of the first light blocking film at a monomer absorbing wavelength of the monomer-added liquid crystal is larger than a normalized transmittance of the color filter” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Masaru et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of “wherein the second substrate includes a grid-form light blocking film arranged in the region between the pixels in the plan view, and the grid-form light blocking film includes a second light blocking film having an ultraviolet-light blocking property Claim 9 would therefore be allowable if rewritten in independent form.    
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of “wherein the second substrate includes a grid-form light blocking film arranged in the region between the pixels, and the grid-form light blocking film includes the first light blocking film arranged in a specific region of the region between the pixels and a second light blocking film having an ultraviolet-light blocking property and arranged in a region excluding the specific region” in the combination as claimed in claim 10 are not provided nor made obvious by   the prior art of record. Claim 10 would therefore be allowable if rewritten in independent form.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871